Citation Nr: 0031838	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-14 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to nonservice-connected pension benefits 
based on permanent and total disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
February 1976, with two years, three months and twenty days 
of active service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In November 1998, the RO requested the veteran's 201 file and 
any discharge evaluations but not his service medical 
records.  The next month, the service department provided the 
RO with an entrance examination report, a separation 
examination report, and some service personnel records.  
Since it is not clear whether or not the entire service 
medical records were specifically requested, additional 
records may be available.

On January 28, 1999, it was noted that a VA pension 
examination was pending.  In an undated letter from QTC 
Medical Services, the veteran was informed that he had been 
scheduled for an examination on February 11, 1999.  In that 
letter, it was noted that, if he failed to report for his 
examination, the VA would consider his claim without benefit 
of evidence from that examination that might be material to 
the outcome of his claim.  This examination was a VA fee-
basis examination and was apparently scheduled in conjunction 
with the nonservice-connected pension disability benefits 
claim.  QTC Medical Services indicated that the veteran did 
not report for that examination and, unlike the matter 
involving his VA fee-basis psychiatric examination, he has 
not alleged that he did report for that examination.  
Nevertheless, it is not clear when the veteran received 
notice of that scheduled examination.  In his July 1999 VA 
Form 9, he indicated that he wanted to be rescheduled for his 
pension examination. 

The Board observes that while the veteran has a 
responsibility to report for VA examinations that have been 
scheduled, it is incumbent upon the VA to notify the veteran 
of the scheduling of an examination, and to explain the 
potential implications of a failure to report.  When a 
claimant fails to report for a VA examination in conjunction 
with a nonservice-connected disability pension benefits 
claim, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2000).  At a minimum, it does not appear, based on the 
letter sent by the QTC Medical Services, that the veteran was 
informed that his pension claim would be denied if he failed 
to report for a VA examination.  Therefore, the Board is of 
the opinion that another attempt should be made to schedule 
the veteran for the requested VA examination, and that he 
should also be informed of the consequences for not attending 
such an examination. 

At the June 2000 hearing at the RO before the undersigned, 
the veteran testified that he had been treated for 
hypertension at the VA medical center in Salt Lake City, 
Utah, for close to ten years.  He also said that he had been 
seen by a psychiatrist at the VA medical center in Salt Lake 
City, Utah.  Transcript.  These records need to be obtained.  
At that same hearing, he testified that he had a hip 
disorder.  Transcript.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should obtain copies of all 
treatment records of the veteran for the 
past eleven years from the VA medical 
center in Salt Lake City, Utah.  

2.  The RO should make all reasonable 
attempts to obtain the veteran's complete 
service medical records.

3.  The veteran should be asked to 
provide any additional specific 
information possible regarding stressful 
events claimed to have caused PTSD.  In 
particular, the veteran should provide 
any additional details he now remembers 
regarding the events in the Republic of 
Vietnam.  The veteran should also be 
advised of the probative value of any lay 
statements from officers or enlisted 
personnel with whom he served in the 
Republic of Vietnam who witnessed or had 
knowledge of any of the alleged stressful 
events.  The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without details, such as 
specific names and dates, an adequate 
search for verifying information can not 
be conducted.

4.  Thereafter, the RO should review the 
claims file and prepare a summary of all 
of the claimed stressors.  Specific 
attention should be given to the December 
1998 stressor statement from the veteran.  
The summary, a copy of the DD Form 214, 
his 201 file, and any other associated 
documents should be sent to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), located at 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150.  They should be requested 
to provide any information that might 
corroborate any of the veteran's alleged 
stressors.

5.  Following the above, the RO must make 
a specific determination with respect to 
whether the veteran "engaged in combat 
with the enemy."  If the RO 
determines that the veteran did not 
engage in combat with the enemy, it 
should determine which claimed stressors 
have been corroborated by the evidence.  
All related credibility issues should be 
addressed.  The conclusions reached 
should be recorded.

6.  The veteran should be advised of the 
consequences of the failure to report for 
the scheduled examinations under the 
provisions of 38 C.F.R. § 3.655(b).

7.  If the RO determines that the veteran 
engaged in combat or that any stressors 
have been corroborated by the evidence, 
the veteran should be scheduled for a VA 
psychiatric examination to determine the 
nature and extent of his psychiatric 
disorders.  His entire claims folder and 
a separate copy of this remand must be 
made available to the examiner, the 
receipt of which should be acknowledged 
in the examination report.  The report of 
examination should include a detailed 
account of all manifestations of 
psychiatric pathology found to be 
present.  All necessary special studies 
or tests including psychological testing, 
if indicated, are to be accomplished.  
The examiner must be instructed that only 
the stressors listed by the RO may be 
considered in determining whether the 
veteran has PTSD due to service.  If a 
diagnosis of PTSD is made, the examiner 
should specify: (1) whether the alleged 
in-service stressor(s) found to be 
established by the record by the RO are 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  All diagnoses should be in 
accordance with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 
1994).  The rationale for all conclusions 
should be provided.

8.  The veteran should be scheduled for a 
comprehensive VA examination to determine 
the nature and extent of his non-
psychiatric disorders.  His entire claims 
folder and a separate copy of this remand 
must be made available to the examiner, 
the receipt of which should be 
acknowledged in the examination report.  
All necessary special studies or tests 
including X-rays, if indicated, are to be 
accomplished.  All diagnosed disorders 
must be reported.  For any diagnosed 
orthopedic disorder, to include a hip 
disorder, the complete range of motion 
should be reported in degrees, and the 
examiner should be asked to describe what 
the normal range of motion for the 
affected part would be.  The examiner 
should describe any functional limitation 
due to pain, including whether additional 
functional limitation is likely to result 
on use or during flare-ups.  The examiner 
should also give a full description of 
any limitation of activity imposed by any 
orthopedic disorder and express opinions 
as to (1) whether the condition is 
permanent and (2) the degree of 
interference with the veteran's ability 
to obtain and maintain gainful employment 
caused by each disability identified on 
examination.  The examiner should also 
state whether any orthopedic disorder is 
susceptible to improvement with 
appropriate treatment.  If hypertension 
is diagnosed, the examiner should render 
an opinion on whether it is related to 
active service.  The rationale for all 
conclusions should be provided.

9.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
In particular, the RO should review the 
examination reports.  If any examination 
report is not responsive to the Board's 
instructions, it should be returned to 
the examiner as inadequate.

10.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 9 -


